                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KEVIN M. ROBINSON,

                       Plaintiff,

       v.                                                     Case No. 19-C-377

MICHELLE MAE GREEN, et al.,

                       Defendants.


                                              ORDER


       Plaintiff Kevin Robinson, who is representing himself, filed a civil rights complaint under

42 U.S.C. § 1983 along with a motion to proceed without prepaying the filing fee under 28 U.S.C.

§ 1915. On March 28, 2019, U.S. Magistrate Judge Nancy Joseph ordered Robinson to forward

$6.16 to the Clerk of Court by April 18, 2019, as an initial partial filing fee in this case. Judge

Joseph warned Robinson that, if he did not pay the initial partial filing fee or explain to the court

why he was unable to do so, the case would be closed.

       Robinson has not paid the initial partial filing fee. Accordingly, the court will dismiss this

case without prejudice based on Robinson’s failure to comply with Judge Joseph’s order. Because

not all parties have had the opportunity to consent to magistrate judge jurisdiction, the case was

reassigned to this court for entry of the dismissal.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice based

on Robinson’s failure to comply with Judge Joseph’s order. The Clerk is directed to enter judgment
accordingly. Robinson may submit the initial partial filing fee and move to have the case reopened

within twenty-one days of entry of this order.

       Signed in Green Bay, Wisconsin, this 24th day of April, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 2
